 Case 2:20-cv-16305-KM-ESK Document 7 Filed 08/19/21 Page 1 of 2 PageID: 42




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA,
                                              Civ. No. 20-16305 (KM)(ESK)
                Plaintiff,
                                                         ORDER
 v.

 ERAN SHEMESH,

               Defendant.



KEVIN MCNULTY, U.S.D.J.:
      This matter having come before the Court on the United States’ motion
(DE 5) for default judgment; and the Court having considered the submissions
of the Plaintiff; and for the reasons stated in the accompanying Opinion, and
good cause appearing therefor;
      IT IS this 19th day of August 2021,
      ORDERED that
      1.    The motion of the United States (DE 5) for Default Judgment is
            GRANTED; and
      2.    JUDGMENT is entered in favor of the United in the amount of
            $36,630.01 (inclusive of a late-payment penalty of $4,418.58, in
            addition to the FBAR penalty assessment of $31,475.00, and pre-
            judgment interest of $736.43); and
      3.    JUDGMENT is further entered for accrued prejudgment interest on
            the FBAR penalty assessment as provided by 31 U.S.C. §
            3717(a)(1) and accrued late-payment penalties under 31 U.S.C.
            §3717(e)(2) from and after March 22, 2021 and to the date of entry
            of this judgment. Post-judgment interest on the FBAR penalty
            assessment shall accrue pursuant to 28 U.S.C. § 1961(a) and post-
            judgment late-payment penalties shall accrue pursuant to 31
Case 2:20-cv-16305-KM-ESK Document 7 Filed 08/19/21 Page 2 of 2 PageID: 43




          U.S.C. § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9, until the
          judgment is paid in full.
                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge
